DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/8/2020 has been entered.

Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-32, 36-44 are pending; claims 2-20, 22-23, 36-37 are withdrawn.

Claim Interpretation
Adopting the opinion of the Board in the decision dated 9/29/2020, no claims are interpreted as invoking 35 U.S.C. 112, sixth paragraph.

Election/Restrictions
Claim 39 is allowable. Claims 2-20, 22-23, 36-37, previously withdrawn from consideration as a result of a restriction requirement, have been amended to depend from and thus requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of the listed groups, as set forth in the Office action mailed on 8/24/2015, is hereby withdrawn and claim s 2-20, 22-23, 36-37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 12/8/2020 in response to the Board decision of 9/29/2020, and subsequent amendments to the claims filed 1/26/2021.
Applicant’s comments on review of the Board decision has been fully considered, all rejection except the 101 have been reversed by the Board.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive due to the amendments to the claims; the rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Ling Du on 1/28/2021.

The application has been amended as follows: 
The claims, as filed on 1/26/2021 are amended as follows:

Claim 21 (Currently Amended): The blood treatment device according to claim 39, wherein the pulse measure relates to one or more physiological pulses in the pulse shape parameters

Claim 22 (Currently Amended): The blood treatment device according to claim 21, wherein each pulse shape parameter corresponds to [[a]]the time window in a pressure signal formed by the measurement data.  

Claim 26 (Currently Amended) The blood treatment device according to claim 24, wherein the data analysis part is configured to obtain a pulse profile which is a predicted temporal signal profile of the interference pulses, and to filter the measurement data in the time window, using the pulse profile, to minimize the interference pulses while retaining the physiological pulses.

Claim 36 (Currently Amended) 
-replace the claim 36 limitation beginning on line 1 as follows:
The blood treatment device of claim 39, wherein the monitoring device comprises a non-transitory memory unit and a processor executing instructions stored in the memory unit, the instructions causing the monitoring device to:

Claim 39 (Currently Amended) 
-replace the claim 39 limitation beginning on line 8 as follows:
an input for receiving the measurement data from the at least one pressure sensor in the extracorporeal blood flow circuit configured to be coupled to the cardiovascular system of the subject, the measurement data comprising a time sequence of pulse shape parameters representing pressure variations in at least one blood vessel of the subject; and

Claim 42 (Currently Amended) 
-replace the claim 42 limitation beginning on line 6 as follows:
an input for receiving the measurement data from the at least one pressure sensor in the extracorporeal blood flow circuit configured to be coupled to the cardiovascular system of the subject, the measurement data comprising a time sequence of pulse shape parameters representing pressure variations in at least one blood vessel of the subject; and

Reasons for Allowance
Claims 2-32, 36-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The most appropriate/best prior art rejections of record were reversed by the Board on appeal, thus, the claims are novel or non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791